DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the objections of claims 15-16, Examiner withdraws said rejections due to proper amendments.
With respect to the rejection of claims 7 and 11 under 35 USC 112(b), Examiner withdraws said rejections due to proper amendments.
With respect to the rejection of claims 15 and 16 under 35 USC 112(d), Examiner withdraws said rejections due to proper amendments.
With respect to the rejection of claims 1-7, 9-10, 12-14 under 35 USC 102(a)(1) or 35 USC 103, Applicant's remarks filed 12/28/2020 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the cross section" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the examination on the merit, the claim 1 will read without the clause “the cross section varies by varying the depth of the corrugation along the main axis such that resonance at a plurality of frequencies are provided”.
Claims 2-7 are rejected due to their dependencies to claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neale (US 3,732,571 A) in view of Rao (US 2005/0104794 A1).
Regarding claim 1, Neale teaches a horn antenna comprising a corrugated horn, wherein the corrugation takes the form of a helical spiral along the inner surface of the horn (Figs. 3 and 4, col. 2, lines 14-18).
	Neale does not explicitly teach a horn antenna wherein server types of corrugation with different cross sectional properties are wound around the horn.
	Rao teaches a horn antenna wherein server types of corrugation with different cross sectional properties are wound around the horn ([0037] multi-depth corrugation sets).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Rao to the teachings of Neale in order to provide multiple bands of operation and low cross-polar levels that are required for dual-polarization operation (Rao, [0037]).
	Regarding claim 2, all the limitations of claim 1 are taught by Neale in view of Rao.
Neale further teaches an antenna wherein the corrugation of the horn has a spiral form running along a main axis of the horn (Figs. 3 and 4).
Regarding claim 3, all the limitations of claim 1 are taught by Neale in view of Rao.
Neale further teaches an antenna wherein the surface of the horn comprises the helical corrugation (Figs. 3 and 4, col. 2, lines 14-18).
Regarding claim 4, all the limitations of claim 1 are taught by Neale in view of Rao.
Neale further teaches an antenna wherein the surface of the horn circumferentially surrounds the main axis at each section of the horn (Figs. 3 and 4, col. 2, lines 14-18).
Regarding claim 5, all the limitations of claim 1 are taught by Neale in view of Rao.
Neale further teaches an antenna wherein the horn has a varying substantially rectangular cross section at each longitudinal section along the main axis (Figs. 3 and 4, col. 2, lines 14-18, helical corrugation).
Regarding claim 6, all the limitations of claim 1 are taught by Neale in view of Rao.
Neale further teaches an antenna wherein the cross section varies in size due to the helical corrugation (Figs. 3 and 4, col. 2, lines 14-18, helical corrugation).
Regarding claim 7, all the limitations of claim 1 are taught by Neale in view of Rao.
Rao further teaches an antenna wherein the corrugation is adapted to provide two different resonance frequencies ([0037] multi-depth corrugation sets, each of which is optimized to operate over a specific frequency band).
Regarding claim 9, Neale teaches a waveguide system comprising a corrugated waveguide, wherein the corrugation takes the form of a helical spiral along the inner surface of the wave guide, the corrugation having a predetermined thread (Figs. 3 and 4 col. 2, lines 14-18).
Neale does not explicitly teach a wave guide system wherein the depths of the thread being modulated corresponding to a predetermined function along the main axis, and several types of corrugation with different cross sectional properties are would around the waveguide.
Rao teaches a wave guide system wherein the depths of the thread being modulated corresponding to a predetermined function along the main axis, and several types of corrugation with different cross sectional properties are would around the waveguide ([0037] multi-depth corrugation sets).
Rao, [0037]).
Regarding claim 10, all the limitations of claim 9 are taught by Neale in view of Rao.
Rao further teaches a system wherein the corrugation changes its cross section along the way around the wave guide (Figs. 12 and 13, [0045] a multi-depth wideband corrugated horn).
Regarding claim 12, all the limitations of claim 9 are taught by Neale in view of Rao.
Rao further teaches a system wherein the corrugation consists of several subcorrugations that run in direction of the corrugation (Fig. 13, [0060] 558).
Regarding claim 13, all the limitations of claim 9 are taught by Neale in view of Rao.
Neale in view of Rao further teaches a system wherein the corrugation consists of seral subcorrugations (Rao, Fig. 13, [0060] 558) that run helically around at least a part of the corrugation (Neale, Figs. 3 and 4 col. 2, lines 14-18) such that the corrugation itself is corrugated (Rao, Fig. 13, [0060] 558).
Regarding claim 14, all the limitations of claim 9 are taught by Neale in view of Rao.
Neale further teaches a system wherein the waveguide forms a horn antenna (Figs. 3 and 4, col. 2, lines 14-18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKJIN KIM/Primary Examiner, Art Unit 2844